DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
3.    Claims 1-2, and 6-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al(Grimm) in view of Regmi(USPGPUB 2018/0308360) and Kim et al(USPGPUB 2016/0278065).
  -- In considering claim 1, the claimed subject matter that is met by Grimm et al(Grimm) includes:
	1) receiving, by a processor of a vehicle, a first signal indicating an impairment of the vehicle is met by data collection module(6o), which receives data from vehicle dynamics modules(2o) and system status module(4o), which collects data from a vehicle status sensors receiving data from at least one sensor of a vehicle(see: sec[002i]);
	2) in response to receiving the first signal, determining, by the processor of the vehicle, a nature of the impairment based on information from at least one vehicle sensor of a plurality of vehicle sensors is met by the modules performing calculations as necessary to provide a complete representation of the dynamic conditions of the vehicle(1o), such as a traffic accident or a pothole strike resulting in a wheel load greater than a certain threshold(see: sec[oo33]);
	3) transmitting, using vehicle-to-anything (V2X) communication, a second signal indicating the nature of the impairment is met by the system status modules performing calculations to determine hazardous events or conditions and sending a report to a server(17o) via V2V,V2l and other communications(see: sec[oo23]).
	- Grimm does not teach:
	1) wherein the first V2X message is an initial message in a plurality of V2X messages communicated among the first vehicle and at least one V2X capable entity, wherein the at least one V2X capable entity includes a second vehicle, and wherein the plurality of V2X messages includes at least one of a V2X message indicating a maneuver that the first vehicle will perform in response to the impairment or a V2X message indicating an action that the second vehicle will perform in order to make room for the maneuver that the first vehicle will perform; and performing, by the first vehicle, the maneuver;
	2) the request for the neighboring vehicle to make room for the maneuver that the first vehicle will perform
	Use of vehicle systems including V2V and V2X systems is well known. In related art, Regmi teaches a navigation assisted system which includes intention component that informs vehicles of intended maneuvers so as to avoid potential collision(see: secs[0021-0022]).  It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the intention component of Regmi into the system of Grimm, since this would have provided an added measure of safety by clearly communicating driving intentions, thereby avoiding potential dangerous situations.
	Furthermore, use of V2X communications for vehicles to indicate and communicate maneuvers to other vehicles is well known.  In related art, Kim et al(Kim) teaches a vehicle communication method and device, wherein a vehicle transmits driving conditions and intentions to other vehicles(see: Kim, secs[0016-0018]).  As well, the communication system in Kim allows a vehicle to transmit maneuver intentions to other vehicles.  In particular, Kim teaches that when an engine or brake malfunction is 
	Since the use of vehicle communication systems which allow intercommunication between vehicles, so as to request and respond to maneuvers between the two vehicles is well known, as taught by Kim, it 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the first signal is received due to the at least one vehicle sensor detecting the impairment would have been met by the status modules(20,30,40,5o), determining vehicle conditions such as the a accident or pothole strike resulting in a wheel load greater than a certain threshold being sensed(see: sec[oo33]) being sensed.
  -- Claim 6 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the second signal comprises an indication of the nature of the impairment is met by the signal that is sent to the server(17o) that provides a report of the hazardous event or condition.  Furthermore, upon incorporation of Kim into Grimm as discussed in claim 1 above, the message being the same message as the V2X message indicating the 
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the second signal comprises an indication of actions taken by the vehicle is met by the vehicle dynamics module providing activation of braking or traction control being reported to the central server(see: secs[0026-0027]).
  -- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the plurality of vehicle sensors comprises at least one of a biometric sensor for sensing a vehicle occupant status, a visual sensor for sensing a driver status, a voice sensor for sensing verbal indication of the impairment, a wearable sensor paired to the vehicle for sensing the vehicle occupant status, a vehicle malfunction sensor for sensing a malfunction of the vehicle is met by the sensing of a malfunction, such as pothole strike resulting in a wheel load greater than a certain threshold triggering an immediate report to the server(i7o)(see: sec[oo3]).
-- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the second signal is transmitted by at least one of unicast, multicast, and broadcast is met by the communication module including V2V, V2I, Wi-Fi satellite communications(see: sec[0023]).
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the second signal is transmitted to neighboring vehicles is met by the vehicle to vehicle communications, which allow information to be reported between vehicles(see: sec[oo22]).  
	As well, with regards to the third vehicle, and wherein the second V2X message is sent after additional V2X messages between the second vehicle and the third vehicle, the additional V2X messages coordinating actions to be taken by the second vehicle and the third vehicle including the action indicating in the second V2X message to make room for the maneuver that the first vehicle will perform would have been met, since, as discussed in claim 1 above, Kim teaches that any of a multiple vehicles(V1,V2,V3) may be targeted to receive maneuver messages at any point(see: Kim, secs[0220-0222]).  Therefore, the coordinating actions would have been 
  -- Claim 12 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the second signal is transmitted to an infrastructure entity is met by the status signals being reported by V2I  communications(see: sec[oo23]).
  -- Claim 13 recites subject matter that is met as discussed in claim 12 above, as well as:
	1) receiving, from the infrastructure entity, a third signal comprising a course of action for the vehicle to take is met by the advisories from the central server, based on a collection of data from various vehicles, thereby providing warnings for the vehicles to avoid hazards that previous vehicles have come in contact to, and reported(see: sec[oo26]).
  -- Claim 14 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) engaging, by the processor of the vehicle, in V2X inter-vehicle negotiation with one or more neighboring vehicles is met 
  -- Claim 15 recites subject matter that is met as discussed in claim 1 above.
  -- Claim 16 recites subject matter that is met as discussed in claim 2 above.
  -- Claim 17 recites subject matter that is met as discussed in claim 6 above.
  -- Claim 18 recites subject matter that is met as discussed in claim 13 above.
  -- Claim 19 recites subject matter that is met as discussed in claims 1 and 6 above.
  -- Claim 20 recites subject matter that is met as discussed in claim 2 above.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al(Grimm) in view Regmi and Kim et al(Kim) as discussed in claim 1 above, and further in view of Samuel et al(USPGPUB 2010/0114467 A1).
-- Claim 3 recites subject matter that is met as discussed in claim 2 above, except for:
	1) automatically activating, by the processor of the vehicle, a hazard indicator in response to determining the impairment.
	Although not specifically taught by Grimm, systems which automatically activate hazard indicators in response to determining a vehicle impairment is well known.
	In related art, Samuel teaches a system and method for determining a collision status of a vehicle, wherein when a collision status of a vehicle is determined, a vehicle system causes vehicle hazard lights to be flashed(see: Samuel, sec[oo31]).  Since the use of systems which cause automatic flashing of hazard lights is well known, as taught by Samuel, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the automatic flashing hazard lights of Samuel, to be incorporated into the system of Grimm, since Grimm already teaches a desire to provide warnings upon detection of accidents(see: sec[oo29]).  Therefore, incorporation of the automatic flashing hazards would have provided a highly perceptible alert to a driver of a vehicle, when an accident or other event would have been sensed by the vehicle.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al(Grimm) in view Regmi and Kim et al(Kim) as discussed in claim 1 above, and further in view of Examiner’s statement of Official Notice.
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, except for:
  	1) the first signal is received due to an occupant of the vehicle activating a hazard indicator.
	Although not specifically taught by Grimm, the examiner takes Official Notice that in the field of vehicle monitoring systems, use of an occupant activating a hazard signal, causing a first signal to be received is well known.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a function of a user activating hazard lamps causing a signal to be sent to the processor of Grimm, since this would have ensured that the processor would have been provided with signal necessary to alert the system of sensor status or some form of event that would require hazard lights to be activated.
  -- Claim 5 recites subject matter that is met as discussed in claim 4 above, except for:
1) determining the nature of the impairment comprises:
		i) polling, by the processor, the plurality of vehicle sensors to obtain a vehicle status from each of the plurality of vehicle sensors.
	Although not specifically taught by Grimm, the examiner takes Official Notice that in the art of vehicle monitoring systems, use of systems in which a processor polls vehicle sensors so as to determine the status of the sensors is well known.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a processor which polls the sensors so as to determine their status, since this would have ensured that the sensors would have been monitored so as to ensure that they functioned properly, and that the sensors would have been able to deliver their status upon demand.
REMARKS:
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
	Applicant is arguing that the prior art does not tach the newly introduced claimed subject matter.  The examiner has introduced new prior art which addresses the newly introduced claimed subject matter, and has provided an art rejection above, addressing those limitations.  In view of this, applicant’s arguments are not deemed persuasive.  
	Furthermore, in accordance with MPEP 2144.03(c), since the applicant has not challenged the examiner’s statement of Official Notice, the subject matter in the claims that were rejected under Official Notice, will henceforth be considered applicant’s admitted prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMARKUNTZ can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/DARYL C POPE/Primary Examiner, Art Unit 2687